Citation Nr: 1020710	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-25 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for gouty arthritis of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for gouty arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967, and from June 1984 to August 1996, a portion of 
which represented service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In November 2006, the Veteran appeared and testified before 
the undersigned Veterans Law Judge at a Central Office 
hearing held in Washington, D.C.  A transcript of that 
hearing is associated with the claims folder.

In April 2007, the Board remanded these claims to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
further development.

The issues of entitlement to service connection for a 
psychiatric disorder and to a higher rating for gout are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A final April 1997 RO rating decision denied a claim of 
service connection for osteoarthritis of the right knee on 
the basis that such disability was not shown to have been 
incurred in, or aggravated by, service.

2.  Evidence added to the record since the RO's April 1997 
rating decision is not new and material as it does not 
include competent evidence that the Veteran's osteoarthritis 
of the right knee first manifested in service, manifested to 
a compensable degree within the first postservice year, or is 
otherwise related to injury or disease in service.


CONCLUSIONS OF LAW

1.  An April 1997 RO rating decision, which denied a claim of 
service connection for osteoarthritis of the right knee, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.204 (2009).

2.  Evidence received since the RO's April 1997 rating 
decision is not new and material; the claim of service 
connection for osteoarthritis of the right knee is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
right knee disorder.  At the outset, the Board must identify 
the benefit being sought by the Veteran.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim 
includes any disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).

At the November 2006 hearing, the Veteran argued that he has 
"rheumatoid" arthritis in the right knee.  He further 
asserts that he manifests a migratory arthritis and/or gouty 
arthritis involving his right knee resulting in pain and 
limitation of motion.  However, he has also referred to his 
entitlement to service connection for arthritis.

As addressed in the remand below, evidence added to the 
record since the Board's April 2007 remand includes a VA 
rheumatology diagnosis of polyarticular tophaceous gout.  VA 
rating criteria recognize gout as a systemic disease which 
may be rated according to the active phase or as chronic 
residuals such as limitation of motion of affected parts.

In light of the diagnosis of polyarticular tophaceous gout, 
any gout involvement of the Veteran's right knee is 
considered part and parcel of his already service-connected 
disability.  The Board is remanding the increased rating 
claim involving gout to evaluate the extent and severity, if 
any, of polyarticular tophaceous gout involving the right 
knee joint.  Thus, a separate claim related to the right knee 
for polyarticular tophaceous gout is moot.

However, the record also reflects a diagnosis of 
osteoarthritis of the right knee, which is a separate 
diagnosis.  The Board, therefore, will address this aspect of 
the Veteran's right knee claim.  See generally Boggs v. 
Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding that 
claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims). 

Historically, an RO rating decision dated April 1997 denied a 
claim of service connection for osteoarthritis of the right 
knee on the basis that such disability was not shown to have 
been incurred in, or aggravated by, service.  The Veteran was 
provided notice of this decision and his appellate rights by 
letter dated April 1997.

The Veteran submitted an ambiguous notice of disagreement in 
July 1997, requesting an Independent Medical Examiner (IME) 
opinion as to whether he manifested osteoarthritis or gout.  
An RO rating decision dated April 1999 increased the rating 
for an issue styled as osteoarthritis and "gouty arthritis" 
involving the left foot, and issued a statement of the case 
on this issue in April 1999.  In a July 1999 statement, the 
Veteran withdrew his appeal as to "all issues."

Accordingly, the Board finds that the RO's April 1997 rating 
decision which, denied a claim of service connection for 
osteoarthritis of the right knee, is final.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in November 2001.  For 
purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year from discharge from service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 
1113, 1137; 38 C.F.R. § 3.309(a).

Evidence of record at the time of the RO's April 1997 rating 
decision included service treatment records (STRs) which were 
significant only for the Veteran's complaint of bilateral 
knee pain on his May 1996 retirement examination.  The 
examiner noted the Veteran's report of pain behind both knee 
caps without a history of arthritis or gout diagnosis.  A 
chronic right knee disorder was not diagnosed.  

In a February 1997 VA examination report, the Veteran's 
asserted that a work-up for knee pain had resulted in a 
diagnosis of osteoarthritis.  The examiner diagnosed 
osteoarthritis of both knees.  However, X-ray examination was 
negative. 

Evidence of record since the RO's April 1997 rating decision 
includes VA clinical records and VA examination reports.  
Specifically, an August 1997 VA treatment record included the 
Veteran's report of bilateral knee pain and his report of 
having a diagnosis of arthritis.  Additional outpatient 
treatment records reflect on-going complaints of knee pain, 
plus treatment for a myriad of non-related medical problems.  
The VA examination reports deal with other issues and do not 
focus on the right knee.  

These records do not reflect any X-ray evidence of arthritis 
within the first postservice year, or any competent opinion 
that the Veteran manifested osteoarthritis caused or 
aggravated by service.  In short, none of this evidence is 
material to the threshold question of whether right knee 
arthritis was incurred in service and are not sufficient to 
reopen the claim.  

Next, the Veteran has essentially reiterated his argument 
that right knee osteoarthritis first manifested in service.  
These statements are essentially duplicates of his previous 
allegations of injury considered by the RO in 1997.  
Therefore, his statements do not constitute "new" evidence.  
To the extent that such statements could be deemed "new," 
they are not material.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

The Board acknowledges the Veteran's argument that his right 
knee pain, swelling and limitation of motion symptoms are 
manifestations of gout.  As indicated above, any finding of 
gout affecting the right knee joint is considered part and 
parcel of his already service-connected disability and will 
be evaluated for compensation purposes with respect to his 
claim for a higher initial rating for gout.  However, this 
argument does not provide new and material evidence to the 
specific diagnosis of osteoarthritis.

As new and material evidence has not been received with 
regard to the Veteran's application to reopen, his claim for 
service connection for osteoarthritis of the right knee is 
not reopened.  The benefit of the doubt rule does not apply.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The Veteran was not provided adequate pre-adjudicatory notice 
on his application to reopen a claim of service connection 
for right knee osteoarthritis.  The Board remanded this issue 
in April 2007 for a corrective VCAA notice.  

The notice sent, dated October 2007, clearly satisfies the 
VCAA notice content requirements as it notified him as to the 
types of evidence necessary to both reopen and substantiate 
his claim on the merits.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The timing deficiencies of the adequate VCAA were cured with 
readjudication of the claim in the December 2009 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).    

Notably, the RO's original September 2002 rating decision 
advised the Veteran that his claim was previously denied 
"based on the fact that your condition was not shown in 
service and that a diagnosis of arthritis was not found 
within the one year presumptive period following your 
discharge from service."  While this statement clearly does 
not satisfy the VCAA requirements, it put him on notice since 
the initial denial the precise basis for the prior final 
denial.  In the intervening six years, he has had ample 
opportunity to participate in the development of his claim.  

In fact, it appears to the Board that the Veteran primarily 
argues that VA is not compensating him for gouty arthritis 
affecting the right knee joint.  His argument, upon review of 
the recent medical opinion, has merit and is being further 
investigated; however, with respect to the precise diagnosis 
of osteoarthritis, the record shows that the initial notice 
error has not affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record already included the STRs, 
and the RO has obtained all known VA clinical records.  He 
has not reported or authorized VA to obtain any private 
medical records on his behalf.   As the application to reopen 
a claim for right knee osteoarthritis is denied, VA has no 
duty to obtain medical opinion on this claim.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the osteoarthritis claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist him in the 
development of the claim.


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for 
osteoarthritis of the right knee, the application to reopen 
is denied.


REMAND

The Veteran is service-connected for gout of the left knee 
and right foot.  Gout is evaluated under Diagnostic Code (DC) 
5017.  See 38 C.F.R. § 4.71a.  A note following DC's 5013-
5024 instructs that gout will be rated under DC 5002, which 
pertains to rheumatoid arthritis.  

In turn, DC 5002 provides alternative evaluations for 
rheumatoid arthritis by either evaluating an active process 
or by evaluating chronic residuals.  A Note following DC 5002 
instructs that ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The evaluation method which results in a 
higher rating will be applied.

The Board remanded this claim in April 2007 for an orthopedic 
examination to evaluate the severity of the service-connected 
gouty arthritis of the left knee and right foot.  A VA joints 
examination was conducted in December 2009 limited to the 
left knee and right foot.

Information added to the record since the Board's April 2007 
remand includes a January 2007 VA rheumatology consultation 
which diagnosed the Veteran with polyarticular tophaceous 
gout.  Notably, the examiner found tophi in the olecranon 
bursae.  Additional findings reflect X-ray evidence of gouty 
changes within the left foot digits, and potential gout 
involvement of the 4th proximal interphalangeal joint (PIP) 
of the left hand.  He reported that his migratory gout 
symptoms involve other joints, such as the right knee and 
both wrists.

In light of the new diagnosis of polyarticular tophaceous 
gout with clinical evidence of gout involving more than the 
left knee and right foot, another examination is needed to 
fully evaluate all aspects of the Veteran's polyarticular 
tophaceous gout.

The Board next notes that the RO has specifically considered 
and denied a claim of service connection for PTSD.  The RO 
has not considered whether the Veteran's other diagnosed 
acquired psychiatric disorders were incurred or aggravated 
during active service.  In January 2010, he specifically 
argued that the claim on appeal includes all psychiatric 
diagnoses.  In light of the recent holding in Clemons, the 
Board has rephrased the issue on appeal and will remand this 
claim for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's clinical records of 
treatment for gout at the Washington, D.C. VA 
Medical Center since October 2007.

2.  After receipt of any additional evidence, 
schedule the Veteran for appropriate 
examination(s) to evaluate the nature and 
severity of gout.  The claims folder must be 
provided to the examiner for review.

The examiner is requested to review the 
January 2007 VA rheumatology consultation, 
which diagnosed polyarticular tophaceous 
gout, and any other rheumatology 
consultations which shed light upon the 
extent and involvement of the Veterans' 
polyarticular tophaceous gout, including the 
assessments of involvement of the olecranon 
bursae, the left foot digits, and potentially 
the left hand 4th PIP.

The examiner should identify all joints 
affected by the Veteran's polyarticular 
tophaceous gout (either by actual physical 
examination or reported history) which 
includes current range of motion findings for 
each affected joint.  

In addition to addressing the range of motion 
of the affected joints, the examiner is 
requested to specifically address the extent, 
if any, of functional loss of use of the 
affected joint due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings should 
be portrayed in terms of degrees of 
additional loss of motion.

The examiner is also requested to provide 
opinion as to whether the Veteran's 
polyarticular tophaceous gout results in 
impairment of health and, if so, the extent 
and severity of such impaired health (e.g., 
weight loss, anemia, constitutional 
manifestations associated with active 
involvement, etc.)

3.  The Veteran should also be afforded 
psychiatric examination for the purpose of 
determining the nature and etiology of his 
current psychiatric disorder(s).  The 
examiner should review the contents of the 
entire claims files, and obtain relevant 
history from the Veteran.  Following the 
examination, the examiner should express 
opinion on the following questions: 

	a) what is the diagnosis, or diagnoses of 
all current psychiatric disorder(s);

	b) whether it is at least as likely as not 
that any currently-diagnosed psychiatric 
disorder first manifested during the 
Veteran's periods of active service from 
October 1965 to October 1967 or from June 
1984 to August 1996, and/or whether any 
currently-diagnosed psychiatric disorder is 
causally related to events during a period of 
active service; and

    c) the examiner is requested to provide 
opinion as to whether the Veteran manifests 
PTSD as a result of his confirmed stressor 
identified by the RO in the September 2009 
PTSD stressor verification review.  The 
examiner may not consider any claimed 
stressor not verified by the RO.  If PTSD is 
not found, the examiner should specifically 
explain why PTSD is not present and provide a 
rationale as to why this conclusion 
differentiates from the PTSD assessments in 
the clinical setting.

4.  Thereafter, readjudicate the Veteran's 
claims.  In so doing, the RO must evaluate 
the Veteran's polyarticular tophaceous gout 
according to the alternate criteria for 
evaluating an active process or separately 
evaluating the chronic residuals, whichever 
results in a higher rating.  

If any benefit sought on appeal remains 
denied, the Veteran and the Veteran's 
representative should be provided a 
Supplemental Statement of the Case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


